Exhibit 10.2

EXECUTION VERSION

 

 

AMENDED AND RESTATED

REAL ESTATE AGREEMENT

by and between

ACI REAL ESTATE COMPANY LLC

and

AL RE INVESTOR HOLDINGS, LLC

DATED AS OF JUNE 9, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     4  

SECTION 1.01

  

Definitions

     4  

ARTICLE II Purchase and Sale

     15  

SECTION 2.01

  

Purchase and Sale

     15  

SECTION 2.02

  

Closing

     15  

ARTICLE III Representations and Warranties of the Company

     16  

SECTION 3.01

  

Organization; Standing

     16  

SECTION 3.02

  

Capitalization

     17  

SECTION 3.03

  

Authority; Noncontravention;

     17  

SECTION 3.04

  

Governmental Approvals

     18  

SECTION 3.05

  

Legal Proceedings

     18  

SECTION 3.06

  

Compliance with Laws; Permits

     18  

SECTION 3.07

  

Tax Matters

     19  

SECTION 3.08

  

Environmental Matters

     19  

SECTION 3.09

  

Real Property

     19  

SECTION 3.10

  

No Brokers

     19  

SECTION 3.11

  

No Other RE Investor Representations or Warranties

     20  

ARTICLE IV Representations and Warranties of the RE Investor

     20  

SECTION 4.01

  

Organization and Authority

     20  

SECTION 4.02

  

Authorization; Enforceability

     20  

SECTION 4.03

  

No Conflict

     20  

SECTION 4.04

  

Governmental Approvals

     21  

SECTION 4.05

  

Litigation

     21  

SECTION 4.06

  

No Broker

     21  

SECTION 4.07

  

Purchase for Investment

     21  

SECTION 4.08

  

Private Placement Consideration

     22  

SECTION 4.09

  

Arm’s Length Transaction

     22  

SECTION 4.10

  

No Other Company Representations or Warranties

     22  

ARTICLE V Investor Exchange Right

     22  

SECTION 5.01

  

Conditions

     22  

SECTION 5.02

  

Investor Exchange Right

     23  

ARTICLE VI Other Agreements

     28  

SECTION 6.01

  

Substitution of Real Estate Assets Pursuant to the Master Lease

     28  

SECTION 6.02

  

Company Distribution Right

     29  

SECTION 6.03

  

Deferred Diligence Assets

     30  

SECTION 6.04

  

Indemnification

     32  



--------------------------------------------------------------------------------

ARTICLE VII Conditions to Closing

     33  

SECTION 7.01

  

Conditions to the Obligations of the Company and the RE Investor

     33  

SECTION 7.02

  

Conditions to the Obligations of the Company

     34  

SECTION 7.03

  

Conditions to the Obligations of the RE Investor

     34  

SECTION 7.04

  

Frustration of Closing Conditions

     35  

ARTICLE VIII Termination; Survival

     35  

SECTION 8.01

  

Termination

     35  

SECTION 8.02

  

Effects of Termination

     36  

SECTION 8.03

  

Survival

     36  

SECTION 8.04

  

Limitation on Damages

     37  

SECTION 8.05

  

Non-Recourse

     37  

ARTICLE IX Miscellaneous

     37  

SECTION 9.01

  

Notices

     37  

SECTION 9.02

  

Amendments, Waivers, etc.

     38  

SECTION 9.03

  

Counterparts

     39  

SECTION 9.04

  

Further Assurances

     39  

SECTION 9.05

  

Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial

     39  

SECTION 9.06

  

Interpretation

     40  

SECTION 9.07

  

Severability

     41  

SECTION 9.08

  

No Third-Party Beneficiaries

     41  

SECTION 9.09

  

Assignment

     41  

SECTION 9.10

  

Acknowledgment of Securities Laws

     41  

SECTION 9.11

  

Entire Agreement

     41  

 

[Signature Page to Amended and Restated Real Estate Agreement]



--------------------------------------------------------------------------------

AMENDED AND RESTATED REAL ESTATE AGREEMENT, dated as of June 9, 2020 (this
“Agreement”), between ACI Real Estate Company LLC, a Delaware limited liability
company (the “Company”), and Al RE Investor Holdings, LLC, a Delaware limited
liability company (the “RE Investor”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Certificate of Designations (as defined below).

WHEREAS, reference is hereby made to that certain Real Estate Agreement, dated
as of May 20, 2020, between the Company and the RE Investor (the “Prior
Agreement”);

WHEREAS, the Company and the RE Investor desire to amend and restate the Prior
Agreement in its entirety;

WHEREAS, ACI and the Equity Investors are concurrently entering into the Amended
and Restated Investment Agreement (the “Investment Agreement”) whereby,
substantially concurrently with the Closing, ACI shall, on the terms and subject
to the conditions set forth in the Investment Agreement, issue to the Equity
Investors shares of (a) 6.75% Series A-1 Convertible Preferred Stock (the
“Series A-1 Preferred Stock”), which may be converted as set forth in the
Certificate of Designations relating to the Series A-1 Preferred Stock into
shares of Class A-1 Common Stock, par value $0.01 per share or shares of 6.75%
Series A Convertible Preferred Stock (the “Series A Preferred Stock” and,
together with the Series A-1 Preferred Stock, the “Preferred Stock”) and
(b) Series A Preferred Stock, which may be converted as set forth in the
Certificate of Designations relating to the Series A Preferred Stock into shares
of Class A Common Stock, par value $0.01 per share;

WHEREAS, prior to the Closing, ACI and its Subsidiaries shall enter into and
consummate the transactions described in Exhibit A (collectively, the “Real
Estate Reorganization”); and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby amend and restate the Prior
Agreement in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01    Definitions. (a) As used in this Agreement (including the
recitals hereto), the following terms shall have the following meanings:

“ACI” means Albertsons Companies, Inc.

“ACI 2030 Indenture” means that certain indenture dated as of February 5, 2020,
by and among ACI, Safeway Inc., New Albertsons, L.P., Albertson’s LLC, the
guarantors party thereto from time to time, and Wilmington Trust, National
Association, as Trustee (the “Trustee”), with respect to the 4.875% Senior Notes
due 2030 as in effect on the Closing Date.



--------------------------------------------------------------------------------

“ACI Indentures” means the (i) the indenture, dated as of February 5, 2020 and
as amended and supplemented from time to time, by and among the Issuers (as
defined therein), the guarantors from time to time party thereto, and the
Trustee, (ii) the indenture, dated as of May 31, 2016 and as amended and
supplemented from time to time, by and among the Issuers (as defined therein),
the guarantors from time to time party thereto, and the Trustee, (iii) the
indenture, dated as of August 9, 2016 and as amended and supplemented from time
to time, by and among the Issuers (as defined therein), the guarantors from time
to time party thereto, and the Trustee, (iv) the indenture, dated as of
February 5, 2019 and as amended and supplemented from time to time, by and among
the Issuers (as defined therein), the guarantors from time to time party
thereto, and the Trustee, (v) the indenture, dated as of November 22, 2019 and
as amended and supplemented from time to time, by and among the Issuers (as
defined therein), the guarantors from time to time party thereto, and the
Trustee, (vi) the indenture, dated as of August 15, 2019 and as amended and
supplemented from time to time, by and among the Issuers (as defined therein),
the guarantors from time to time party thereto, and the Trustee, and (vii) an
indenture, dated as of February 5, 2020 and as amended and supplemented from
time to time by and among the Issuers (as defined therein), the guarantors from
time to time party thereto, and the Trustee.

“ACM” means Apollo Capital Management, L.P.

“Accumulated Funding Deficiency” means, solely with respect to a Multiemployer
Plan, the amount, determined as of the end of the plan year, equal to the excess
(if any) of the total charges to the funding standard account of the plan for
all plan years over the total credits to such accounts for such years, as
determined under Section 431 of the Code, and as adjusted by Section 302(b)(5)
of ERISA and Section 4971(g)(5) of the Code.

“Accumulated Funding Deficiency Claim” means any Claim by the IRS, a
Multiemployer Plan or other Person, alleging that an Indemnified Person has any
obligation to pay any Accumulated Funding Deficiency Liability.

“Accumulated Funding Deficiency Event” means a Multiemployer Plan experiences an
Accumulated Funding Deficiency for a plan year.

“Accumulated Funding Deficiency Liability” means, solely with respect to a
Multiemployer Plan, liability of the Company or any of its ERISA Affiliates to
such a Multiemployer Plan, the IRS or other Person for (a) any excise taxes
under Section 4971 of the Code, and/or (b) any minimum required contribution of
the Company or any of its ERISA Affiliates necessary to avoid imposition of any
additional taxes under Section 4971(b) of the Code.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that (i) the Company and
its Subsidiaries shall not be deemed to be Affiliates of the RE Investor or any
of its Affiliates, (ii) portfolio companies in which the RE Investor or any of
its Affiliates has an investment (whether as debt or equity) shall not be deemed
an Affiliate of the RE Investor or the RE Investor’s Affiliates and
(iii) portfolio companies in which any equityholder of the Company or any of
their respective Affiliates has an



--------------------------------------------------------------------------------

investment (whether as debt or equity) shall not be deemed an Affiliate of the
Company. For the purposes of this definition, “control”, when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling,” “controlled,”
“controlled by” and “under common control with” have meanings correlative to the
foregoing.

“Appraised Value” means, with respect to a Real Estate Asset, (a) the Closing
Appraised Value of such Real Estate Asset, (b) the fair market value of such
Real Estate Asset as reflected in the Initial Exchange Appraisal, (c) the fair
market value of such Real Estate Asset as reflected in a Current Appraisal or
(d) the fair market value of such Real Estate Asset as reflected in a
Distribution Appraisal, as applicable.

“Appraiser” means, Cushman & Wakefield or another qualified, independent Member
Appraisal Institute appraiser selected by the Company and reasonably acceptable
to RE Investor.

“Asset-Based Revolving Facility” means that certain Third Amended and Restated
Asset-Based Revolving Credit Agreement, dated as of November 16, 2018 (as
amended by Amendment No. 1, dated as of May 20, 2020), among ACI, as lead
borrower, the subsidiary borrowers and guarantors from time to time party
thereto, the lenders from time to time party thereto and Bank of America, N.A.
as administrative and collateral agent as in effect on the Closing Date.

“Bankruptcy Filing” means an event that would constitute an “Event of Default”
under Section 6.01(g) of the ACI 2030 Indenture.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York are authorized or required
by law, regulation or executive order to be closed.

“Cash Escrow Account” has the meaning ascribed thereto in the Escrow Agreement.

“Certificate of Designations” shall mean the Certificate of Designations
governing the Series A Preferred Stock or the Certificate of Designations
governing the Series A-1 Preferred Stock, as applicable.

“Claim” means any demand against, or any pending or threatened legal or
administrative proceeding, suit, arbitration, claim, charge, audit,
investigation, inquiry or action against, or involving, one or more an
Indemnified Persons.

“Claim Notice” means a written notice of any Withdrawal Liability Claim and/or
Accumulated Funding Deficiency Event, as applicable, or any event or other facts
that has resulted or that might result in a Withdrawal Liability Claim and/or
Accumulated Funding Deficiency Claim, as applicable, or the imposition of,
Withdrawal Liability and/or Accumulated Funding Deficiency Liability, as
applicable, on one or more Indemnified Persons and, if known, the estimated
amount of any such Withdrawal Liability and/or Accumulated Funding Deficiency
Liability, as applicable.



--------------------------------------------------------------------------------

“Closing Appraised Value” means, with respect to a Real Estate Asset, the fair
market value of such Real Estate Asset reflected in the most recent appraisal
provided to the RE Investor prior to the date hereof.

“Contribution Agreement” means the Master Contribution Agreement by and among
ACI, Safeway Realty, LLC, Safeway and RealCo Holdings I, to be entered into in
connection with the Real Estate Reorganization, in the form attached hereto as
Exhibit B.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Current Appraisal” means, as of any date of determination, with respect to a
Real Estate Asset, an appraisal setting forth the fair market value of such Real
Estate Asset, which shall be (i) signed by an Appraiser, (ii) addressed to the
RE Investor, (iii) made in compliance with the requirements of the Uniform
Standard of Professional Appraisal Practice, or any successor thereto, and Title
XI of the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and
the regulations promulgated thereunder and (iv) made in accordance with
Section 5.02(i).

“Data Room” means the electronic Donnelley Financial Solutions Venue containing
documents and materials relating to ACI as constituted as of the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

“Environmental Law” means any federal, state or local Law or Judgment relating
to pollution or protection of the environment, natural resources or, to the
extent relating to exposure to hazardous or toxic substances, human health or
safety.

“Equity Closing” means the Closing (as defined in the Investment Agreement).

“Equity Investors” means the Persons set forth on Annex A-1 and Annex A-2 to the
Investment Agreement.

“Escrow Accounts” has the meaning ascribed thereto in the Escrow Agreement.

“Escrow Agent” means Citibank, N.A., PNC Bank, National Association or any other
financial institution reasonably acceptable to the parties hereto.

“Escrow Agreement” means the Escrow Agreement by and among the Company, the RE
Investor and the Escrow Agent, in the form attached hereto as Exhibit C.



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

“Expiration Date” means the earlier of (x) the date of the conversion of all of
the Series A Preferred Stock or Series A-1 Preferred Stock into Conversion
Shares (as defined in the Investment Agreement) or (y) the date of the
redemption of all outstanding Series A Preferred Shares and Series A-1 Preferred
Stock in accordance with Section 6 of the Certificate of Designations.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory (including any stock exchange) authority, agency,
court, commission or other entity or self-regulatory organization.

“Guarantee” means any guarantee, letter of credit, surety bond (including any
performance bond), credit support agreement or other assurance of payment.

“Hazardous Materials” means any waste, substance or material that is classified,
regulated, defined or designated under Environmental Law as radioactive,
explosive, highly flammable, hazardous or toxic or as a contaminant or a
pollutant, including petroleum products, byproducts and distillates, heavy
metals (such as lead and cadmium), ozone-depleting substances, chlorinated
solvents, polychlorinated biphenyls, per- and polyfluoroalkyl substances,
friable asbestos and toxic mold.

“Holder” means any registered holder of Preferred Stock from time to time.

“Indebtedness” means, with respect to any Person, without duplication, the
principal of, accrued and unpaid interest, prepayment and redemption premiums or
penalties then due and payable (if any), unpaid fees or expenses and other
Liabilities in respect of (i) all obligations of such Person for borrowed money,
or with respect to deposits or advances of any kind to such Person (other than
extensions of trade credit to customers of such Person and its Subsidiaries in
the ordinary course of business), (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (iii) all obligations of
such Person which are or would be required to be classified as a finance lease
under GAAP, (iv) all obligations of such Person pursuant to securitization or
factoring programs or arrangements, (v) all Guarantees and arrangements having
the economic effect of a Guarantee of such Person of any Indebtedness of any
other Person, (vi) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the obligations or property of others (other than the purchase of
inventory, supplies and equipment in the ordinary course of business), (vii) net
cash payment obligations of such Person under swaps, options, derivatives and
other hedging agreements or arrangements that will be payable upon termination
thereof (assuming they were terminated on the date of determination), (viii)
letters of credit, bank guarantees, and other similar contractual obligations
entered into by or on behalf of such Person, (ix) all obligations of such Person
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of such Person and all obligations of such Person under any
title



--------------------------------------------------------------------------------

retention agreement (but excluding trade accounts payable and other accrued
current liabilities), and (x) all obligations of the type referred to in the
foregoing clauses secured by any Lien on any property or asset.

“Indemnification Agreement” means the Indemnification Agreement, by and among
ACI, the Company, RealCo Holdings I, RealCo Holdings II and the RE Investor, in
the form attached hereto as Exhibit D.

“Indemnified Person” means the RE Investor and each Real Estate SPE that is
owned by the RE Investor from time to time and their respective Affiliates and
their respective directors, officers, employees, stockholders, members and
agents.

“Indemnifying Person” means the Company and each of its Subsidiaries, excluding
for the avoidance of doubt, any Indemnified Person.

“IRS” means the Internal Revenue Service.

“Investor Release Notice” has the meaning ascribed thereto in the Escrow
Agreement.

“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.

“Knowledge” means, with respect to the Company, the actual knowledge as of the
date hereof of the individuals listed on Section 1.01(a)(i) of the Company
Disclosure Letter after due inquiry of the direct reports of such individual.

“Liabilities” means, collectively, all obligations, liabilities and commitments
of any nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, liquidated, absolute, accrued, contingent or
otherwise and whether due or to become due.

“Lien” means any mortgage, pledge, security interest, encumbrance, claim, lien,
deed of trust, deed to secure debt, right of first refusal, right of first
offer, easement, restriction, covenant, condition, title default, subleases,
licenses, hypothecations, ownership or security interests of any kind,
encroachment or other survey defect or charge of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code or comparable Law or any jurisdiction in connection
with such Lien).

“Master Lease” means the Unitary Master Sublease, by and among the Company, as
landlord and certain operating Subsidiaries of ACI, as tenant, in the form
attached hereto as Exhibit E.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 3(37) of ERISA, to which the Company or any of its ERISA Affiliates has
contributed to or been obligated to contribute.

“PBGC” means the Pension Benefit Guaranty Corporation.



--------------------------------------------------------------------------------

“Permitted Liens” means (i) statutory Liens for Taxes, assessments or other
charges by Governmental Entities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings, in each case for which adequate reserves have been established in
accordance with GAAP, (ii) mechanics’, materialmen’s, carriers’, workmen’s,
warehousemen’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business that are not yet due and payable or the
amount or validity of which is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, (iii) Liens created by or through the actions of the RE Investor or
any of its Affiliates, (iv) Liens discharged at or prior to the Closing Date,
(v) transfer restrictions imposed by applicable securities or other Law,
(vi) easements, rights-of-way, encroachments, restrictions, conditions and other
similar non-monetary Liens incurred or suffered in the ordinary course of
business and which, individually or in the aggregate, would not reasonably be
expected to impair in any material respect the use and operation of the
applicable real property to which they relate in the conduct of the business of
the Company and its Subsidiaries as currently conducted, (vii) zoning,
entitlement, building and other land use regulations imposed by Governmental
Entities having jurisdiction over such real property, (viii) Liens placed by any
developer, landlord or owner on real property over which the Company or any of
its Subsidiaries has leasehold or easement rights and subordination,
non-disturbance or similar agreements relating thereto, (ix) Permitted
Exceptions (as defined in the Master Lease) to the extent consented to,
requested or caused by the Company and (x) Liens arising under any SPE Lease or
the Master Lease.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, Governmental Entity or other
entity.

“Rating Agency” means (i) each of Moody’s and S&P and (ii) if Moody’s or S&P
ceases to rate ACI or any of its debt securities for reasons outside of ACI’s
control, a “nationally recognized statistical rating organization,” as such term
is defined under Section 3(a)(62) under the Exchange Act selected by ACI as a
replacement agency for Moody’s or S&P, as the case may be.

“RealCo Entities” means RealCo Holdings I and each of its direct and indirect
Subsidiaries.

“RealCo Governing Documents” means the RealCo Holdings I Operating Agreement,
RealCo Holdings II Operating Agreement, RealCo Operating Agreement and the Real
Estate SPE Operating Agreements.

“RealCo Holdings I” means ACI Real Estate Holding I Company LLC, a Delaware
limited liability company.

“RealCo Holdings I Operating Agreement” means the amended and restated limited
liability company agreement of RealCo Holdings I, by and among ACI, Safeway,
Safeway Realty LLC, the RE Investor and RealCo Holdings I in the form attached
hereto as Exhibit F.



--------------------------------------------------------------------------------

“RealCo Holdings II” means ACI Real Estate Holding II Company LLC, a Delaware
limited liability company.

“RealCo Holdings II Operating Agreement” means the amended and restated limited
liability company agreement of RealCo Holdings II, by and among RealCo Holdings
II, the RE Investor and RealCo Holdings I in the form attached hereto as Exhibit
G.

“RealCo Operating Agreement” means the amended and restated limited liability
company agreement of the Company, by and among the Company, the RE Investor and
RealCo Holdings II in the form attached hereto as Exhibit H.

“RealCo Release Notice” has the meaning ascribed thereto in the Escrow
Agreement.

“Real Estate Asset” means any real property to the extent (a) the owner thereof
has good and valid marketable fee simple title and (b) owned free and clear of
all material Liens (other than Permitted Liens).

“Real Estate Escrow Account” has the meaning ascribed thereto in the Escrow
Agreement.

“Real Estate Portfolio” means, at any time, the Real Estate Assets held by the
Real Estate SPEs.

“Real Estate Proceeds” means (i) the amount of proceeds realized from the sale
of the Sale Properties and/or, in the case of a Failed Auction, Retained
Properties pursuant to Section 5.02 hereof minus any Taxes and any reasonable
associated fees and expenses (including the Broker and any other third-party
advisors) incurred, directly or indirectly, by RE Investor as a result of the
sale of the Sale Properties and/or, in the case of a Failed Auction, Retained
Properties, pursuant to Section 5.02 hereof plus (ii) the Cash Distribution
Amount plus (iii) the Additional Cash Distribution Amount. For these purposes,
to the extent that the RE Investor is a pass-through entity for U.S. federal
income tax purposes, income Tax liability shall be determined using an assumed
tax rate equal to the highest combined marginal federal and state tax rates of
an individual or corporation, as applicable, resident in New York, New York.

“Real Estate Proceeds Target Amount” means the product of (a) the aggregate
Fixed Liquidation Preference of all outstanding shares of Preferred Stock as of
immediately prior to the Real Estate Settlement and (b) 110%, plus an amount
equal to any accrued and unpaid dividends on such shares of Preferred Stock as
of immediately prior to the Real Estate Settlement.

“Post- Realization Period Proceeds Target Amount” means, during the ROFO Period,
the product of (a) the aggregate Fixed Liquidation Preference of all outstanding
shares of Preferred Stock as of immediately prior to the Real Estate Settlement
and (ii) 115%, plus an amount equal to any accrued and unpaid dividends on such
shares of Preferred Stock as of immediately prior to the Real Estate Settlement.

“Real Estate Reorganization Documents” means this Agreement, the Escrow
Agreement, the RealCo Governing Documents, the Master Lease, the SPE Leases, the
Contribution Agreement and each other Contract pursuant to which the Real Estate
Reorganization is consummated.



--------------------------------------------------------------------------------

“Real Estate SPE” means any Subsidiary of the Company that holds real Estate
Assets.

“Real Estate SPE Operating Agreements” means the amended and restated limited
liability company agreements of each Real Estate SPE, by and among the
applicable Real Estate SPE, the RE Investor and the Company, each in the form
attached hereto as Exhibit I.

“Related Agreements” means the Real Estate Reorganization Documents (other than
this Agreement) and the Indemnification Agreement.

“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“Safeway” means Safeway, Inc., a Delaware corporation.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“SPE Interests” means the equity interests of the Real Estate SPEs.

“SPE Lease” means, with respect to any Real Estate Assets owned by a Real Estate
SPE, the Lease Agreement, by and between such Real Estate SPE, as landlord, and
the Company, as tenant, that will be entered into at the Closing with respect to
each Real Estate SPE and the Real Estate Assets that it owns and shall be upon
all of the terms, covenants, conditions, and agreements set forth in the form of
Master Lease, except that (i) “Landlord” under each SPE Lease will be the Real
Estate SPEs that are parties thereto, (ii) “Tenant” under each SPE Lease will be
only the Company, (iii) the “Leased Properties” under each SPE Lease will be
only the properties owned by the Real Estate SPEs that are parties thereto, and
(iv) the “Annual Rent” under each SPE Lease will be only the Annual Rent
indicated on Schedule 3.1 attached of the Master Lease with respect to the
properties that are the “Leased Properties” under such SPE Lease.

“Solvency Opinion” means an opinion from an accounting, appraisal or investment
banking firm of nationally recognized standing that ACI is, as of immediately
prior to effecting the applicable payment as set forth in Section 5.02(f),
solvent and will be, after effecting such payment, solvent.

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person.



--------------------------------------------------------------------------------

“Tax” means any and all U.S. federal, state, local, non-U.S. and other taxes,
levies, fees, imposts, duties, and similar governmental charges (including any
interest, fines, assessments, penalties or additions to tax imposed in
connection therewith or with respect thereto) including (x) taxes imposed on, or
measured by, income, franchise, profits or gross receipts, and (y) ad valorem,
value added, capital gains, sales, goods and services, use, real or personal
property, escheat, capital stock, license, branch, payroll, estimated
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties.

“Transaction Documents” means this Agreement, the Related Agreements and the
Investment Agreement.

“Transaction Litigation” means any Action made or instituted or, to the
Company’s Knowledge, threatened by, or any written or, to the Knowledge of the
Company, oral demand by, any current or former stockholder (or other holder of
any other equity securities) or creditor of the Company, or any Affiliate,
trustee or beneficiary, or other person acting on behalf or for the benefit of
any stockholder (or other holder of any other equity securities) or creditor of
the Company, (i) asserting, seeking to assert, or based upon any alleged breach
of fiduciary duty, usurping corporate opportunity or similar breach of care,
loyalty or comparable claims by any officer, director, trustee, fiduciary, agent
or current or former stockholder of the Company occurring prior to the Closing
in connection with this Agreement or the Transaction Documents, or
(ii) challenging this Agreement or the Transaction Documents or the transactions
contemplated thereby or seeking to directly or indirectly enjoin, delay or
prevent the transactions contemplated by the Transaction Documents or seeking
damages in connection with the transactions contemplated by the Transaction
Documents.

“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.

“Transfer Instrument” means, (a) with respect to any Real Estate SPE, (i) a
membership interest certificate evidencing the ownership of 100% of the
membership interests of such Real Estate SPE and (ii) an instrument of transfer
relating to the transfer to the RE Investor or its designee of such membership
interest certificate and 100% of the membership interests of such Real Estate
SPE and (b) with respect to any Real Estate Asset, title transfer documents
relating to the transfer to the RE Investor or its designee of title in such
Real Estate Asset.

“Withdrawal Liability” means, solely with respect to a Multiemployer Plan,
liability to such a Multiemployer Plan as a result of a Withdrawal Liability
Event.

“Withdrawal Liability Claim” means any Claim by the PBGC, a Multiemployer Plan
or other Person, alleging that an Indemnified Person has any obligation to pay
Withdrawal Liability.

“Withdrawal Liability Event” means a “complete withdrawal” (within the meaning
of Section 4203 of ERISA), a “partial withdrawal” (within the meaning of
Section 4205 of ERISA) or a “mass withdrawal” (within the meaning of
Section 4041A of ERISA), in each case, by the Company or any of its ERISA
Affiliates.



--------------------------------------------------------------------------------

(b)    The words “date hereof”, “date of this Agreement” and words of similar
import shall refer to May 20, 2020.

(c)    In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

  

Section

Action    SECTION 3.05 Additional Cash Distribution Amount    SECTION 5.02(f)
Agreement    Preamble Appraisal Period    SECTION 5.02(b) Bankruptcy and Equity
Exception    SECTION 3.03 Broker    SECTION 5.02(e) Cash Distribution Amount   
SECTION 5.02(b) Cash Distribution Notice    SECTION 5.02(b) Closing    SECTION
2.02 Closing Date    SECTION 2.02 Company    Preamble Company Disclosure Letter
   ARTICLE III Company Fundamental Representations    SECTION 7.03(a) Company
Securities    SECTION 3.02 Contract    SECTION 3.03(b) Deferred Diligence Assets
   SECTION 6.04(a) Distribution Amount    SECTION 6.01(c) Distribution
Appraisals    SECTION 6.02(a) Distribution Date    SECTION 6.02(a) Excess Real
Estate Proceeds    SECTION 5.02(g) Exchanged Asset    SECTION 6.03(a) Exchanged
Assets    SECTION 6.03(a) Filed SEC Documents    ARTICLE III Initial Exchange
Appraisals    SECTION 5.02(b) Initial Notice    SECTION 5.02(a) Investment
Agreement    Recitals Investor Exchange Right    SECTION 5.01 Laws    SECTION
3.06 Non-Recourse Party    SECTION 8.05 Notice Date    SECTION 5.02(a) Outside
Date    SECTION 8.01(b)(i) Owned Real Property    SECTION 3.09 Permits   
SECTION 3.06 Preferred Stock    Recitals Purchase    SECTION 2.01 Purchase Price
   SECTION 2.01 RE Investor    Preamble Real Estate Reorganization    Recitals
Real Estate Settlement    SECTION 5.02(c) Real Estate Settlement Date    SECTION
5.02(c)



--------------------------------------------------------------------------------

Term

  

Section

Realization Period    SECTION 5.02(e) Released SPEs    SECTION 6.01(b) Sale
Properties    SECTION 5.02(e) Selected Assets    SECTION 5.02(f) Selected SPEs
   SECTION 5.02(f) Series A Preferred Stock    Recitals Series A-1 Preferred
Stock    Recitals Settlement Selected Assets    SECTION 5.02(c) Settlement
Selected SPEs    SECTION 5.02(c) Subsequent Selected Assets    SECTION 5.02(f)
Subsequent Selected SPEs    SECTION 5.02(f) Subsequent Settlement    SECTION
5.02(f) Trigger Date    SECTION 5.01

ARTICLE II

Purchase and Sale

SECTION 2.01    Purchase and Sale. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, the RE Investor shall purchase and
acquire from the Company, and the Company shall issue and sell to the RE
Investor, the Investor Exchange Right, for an aggregate purchase price of
$28,200,000 (the “Purchase Price”). The purchase of the Investor Exchange Right
pursuant to this Section 2.01 is referred to as the “Purchase”.

SECTION 2.02    Closing. (a) The closing of the Purchase (the “Closing”) shall
take place at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, on the second Business Day following the satisfaction (or,
to the extent permitted by Law, the waiver by the party entitled to the benefit
thereof) of the conditions set forth in Article VI, other than those conditions
that by their nature are to be satisfied as of the Closing (but subject to the
satisfaction or waiver of such conditions at the Closing), or at such other
place, time and date as shall be agreed between the Company and the RE Investor;
provided, that in no event shall the Closing occur prior to the date that is ten
(10) Business Days following the date hereof. The date on which the Closing
occurs is referred to in this Agreement as the “Closing Date”. The Closing shall
occur substantially concurrently with the Equity Closing. The Closing shall be
deemed to occur and be effective as of 12:01 a.m. New York City time on the
Closing Date.

(b)    At the Closing, to effect the purchase and sale of the Investor Exchange
Right (i) the RE Investor shall pay to the Company, by wire transfer to a bank
account designated in writing by the Company at least two Business Days prior to
the Closing Date, in immediately available funds, the Purchase Price and
(ii) the Company shall deposit, or cause to be deposited, with the Escrow Agent
(A) cash into the Cash Escrow Account and (B) Transfer Instruments into the Real
Estate Escrow Account for Real Estate SPEs and Real Estate Assets that, together
with such cash (such cash valued at 150% of the amount thereof), have an
aggregate Closing Appraised Value equal to an amount that is not less than 165%
of the Fixed Liquidation Preference of the Preferred Stock outstanding as of
immediately following the Closing (as defined in the Investment Agreement).



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to the RE Investor as of the date hereof and
as of the Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that,
except as (A) set forth in the confidential disclosure letter delivered by the
Company to the RE Investor on the date hereof (the “Company Disclosure Letter”)
(it being understood that any information, item or matter set forth on one
section or subsection of the Company Disclosure Letter shall be deemed to apply
to and qualify the section or subsection of this Agreement to which it
corresponds in number and each other section or subsection of this Agreement to
the extent that it is reasonably apparent on the face of such disclosure that
such information, item or matter is relevant to such other section or
subsection.

SECTION 3.01    Organization; Standing. (a) The Company is a limited liability
company, duly organized, validly existing and in good standing under the Laws of
the State of Delaware and has all requisite limited liability company power and
authority necessary to carry on its business as it is now being conducted. The
Company is duly licensed or qualified to do business (where such concept is
recognized under applicable Law) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary.

(b)    As of the Closing, each of the Real Estate SPEs shall be duly organized,
validly existing and in good standing (where such concept is recognized under
applicable Law) under the Laws of the jurisdiction of its organization. As of
the Closing, each of the Real Estate SPEs shall be duly licensed or qualified to
do business (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary.

(c)    As of the Closing, neither the Company nor any of the Real Estate SPEs
has ever had any employees. Except for the Real Estate Reorganization Documents
and the contractual obligations associated therewith, as of the Closing, neither
the Company nor any of the Real Estate SPEs is a party to any Contract, has
incurred any Indebtedness or other Liabilities (other than Tax Liabilities and
de minimis Liabilities in the ordinary course of business such as state
franchise taxes), has acquired or has owned or used any assets (other than the
Owned Real Property owned by it and the equity securities of the Real Estate
SPEs, as applicable) or has engaged in any other business activities since its
formation other than in connection with such formation. As of the Closing,
(i) the Real Estate Reorganization was consummated substantially in accordance
with Exhibit A and all applicable Laws and (ii) the RE Investor has received
true, complete and correct copies of all of the Real Estate Reorganization
Documents.

SECTION 3.02    Capitalization. The Company is a wholly-owned Subsidiary of
RealCo Holdings II. The Company does not have any Subsidiaries and, as of



--------------------------------------------------------------------------------

Closing, will not have any Subsidiaries other than the Real Estate SPEs, which
will be wholly-owned Subsidiaries of the Company. Except as described in this
Section 3.02, as of the date hereof (solely with respect to the Company), there
were no and, as of the Closing, there will be no (i) outstanding equity or
voting interests in the Company or the Real Estate SPEs, (ii) outstanding
securities convertible into or exchangeable for equity or voting interests in
the Company or any of the Real Estate SPEs, (iii) outstanding rights or other
commitments or agreements to acquire from the Company or any of the Real Estate
SPEs, or that obligate the Company or any of the Real Estate SPEs to issue, any
equity or voting interests (or voting debt) in, or any securities convertible
into or exchangeable for equity or voting interests in, the Company or any of
the Real Estate SPEs, (iv) obligations of the Company or any of the Real Estate
SPEs to grant, extend or enter into any subscription, warrant, right,
convertible or exchangeable security or other similar agreement or commitment
relating to any equity or voting interests in the Company or any of the Real
Estate SPEs (the items in clauses (i), (ii), (iii) and (iv) being referred to
collectively as “Company Securities”) and (v) other obligations by the Company
or any of the Real Estate SPEs to make any payments or provide any economic
value based on the price or value of any Company Securities. There are no
outstanding agreements of any kind that obligate the Company or, as of the
Closing, will obligate any of the Real Estate SPEs to repurchase, redeem or
otherwise acquire any equity interests of the Company or, as of the Closing, any
of the Real Estate SPEs, or obligate the Company or, as of the Closing, obligate
any of the Real Estate SPEs to grant, extend or enter into any such agreements
relating to any equity interests, including any agreements granting any
preemptive rights, subscription rights, anti-dilutive rights, rights of first
refusal or similar rights with respect to any equity interests of the Company or
any of the Real Estate SPEs.

SECTION 3.03 Authority; Noncontravention;. (a) The Company has all necessary
limited liability company power and authority to execute and deliver this
Agreement and the Related Agreements that the Company is a party to and to
perform its obligations hereunder and thereunder and to consummate the
Transactions. As of the Closing, each Real Estate SPE will have all necessary
limited liability company power and authority to execute and deliver the Related
Agreements that such Real Estate SPE is a party to and to perform its
obligations thereunder and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the Related
Agreements that it is a party to, and the consummation by it of the
Transactions, have been duly authorized and approved by its managing member and
no other corporate action on the part of the Company or its member is necessary
to authorize the execution, delivery and performance by the Company of this
Agreement and the Related Agreements that it is a party to and the consummation
by it of the Transactions. The execution, delivery and performance by each Real
Estate SPE of the Related Agreements that such Real Estate SPE is a party to,
and the consummation by such Real Estate SPE of the Transactions, will, as of
the Closing, have been duly authorized and approved by such Real Estate SPE’s
managing member and no other limited liability company action on the part of the
Real Estate SPEs or the Company will be necessary to authorize the execution,
delivery and performance by the Real Estate SPEs of the Related Agreements that
the Real Estate SPEs are a party to and the consummation by the Real Estate SPEs
of the Transactions. This Agreement has been, and the Related Agreements that
the Company and the Real Estate SPEs will be a party to will be on the Closing
Date, duly executed and delivered by the Company and the Real Estate SPEs, as
applicable, and, assuming due authorization, execution and delivery hereof and
thereof by the other Parties thereto, this Agreement constitutes, and the
Related Agreements that the



--------------------------------------------------------------------------------

Company and the Real Estate SPEs will be a party to will, on the Closing Date,
constitute, a legal, valid and binding obligation of the Company and the Real
Estate SPEs, enforceable against the Company and the Real Estate SPEs in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b)     The execution and delivery of this Agreement by the Company, the
execution and delivery of any of the applicable Related Agreements by the
Company and the Real Estate SPEs at the Closing, the consummation by the Company
and the Real Estate SPEs of the Transactions, and the performance or compliance
by the Company and the Real Estate SPEs with any of the terms or provisions
hereof or thereof, will not (i) conflict with or violate any provision of
(A) the Company’s certificate of formation and operating agreement (including,
for the avoidance of doubt, the RealCo Operating Agreement) or (B) any similar
organizational documents of any of the Real Estate SPEs including, for the
avoidance of doubt, the Real Estate SPE Operating Agreements) or
(ii) (x) violate or constitute a default (or constitute an event which, with
notice or lapse of time or both, would constitute a violation or default) under
any of the terms, conditions or provisions of any loan or credit agreement,
debenture, note, bond, mortgage, indenture, deed of trust, lease, sublease,
license, contract or other agreement, instrument, arrangement or understanding
(each, a “Contract”) to which the Company or any of the Real Estate SPEs is a
party or accelerate any obligations or rights under or give a right of
termination of (whether or not with notice, lapse of time or both) any such
Contract, (y) violate any Law, judgment, writ or injunction of any Governmental
Entity applicable to the Company or any of the Real Estate SPEs in any material
respect or (z) result in the creation of any Lien on any properties or assets of
the Company or any of the Real Estate SPEs.

SECTION 3.04     Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Entity are necessary for the execution and delivery of this
Agreement and the Related Agreements by the Company and the Real Estate SPEs,
the performance by the Company of its obligations hereunder, the performance by
the Company and the Real Estate SPEs of their respective obligations under the
Related Agreements and the consummation by the Company and the Real Estate SPEs
of the Transactions, other than such consents, approvals, filings, licenses,
permits, authorizations, declarations or registrations the failure of which to
obtain, make or give, would not, individually or in the aggregate, reasonably be
expected to be material to the Company and the Real Estate SPEs, taken as a
whole.

SECTION 3.05     Legal Proceedings. As of the date of this Agreement, there is
no legal or administrative proceeding, suit, arbitration, claim, charge, audit,
investigation, inquiry or action (an “Action”) pending or, to the Knowledge of
the Company, threatened against the Company by or before any Governmental
Entity.

SECTION 3.06     Compliance with Laws; Permits. The Company and each Real Estate
SPE are, and since their respective dates of formation have been, in compliance
with all foreign, state, federal or local laws, statutes, common laws,
ordinances, acts, codes, rules, regulations, orders, executive orders,
judgments, injunctions, penalties, fines, writs, decrees,



--------------------------------------------------------------------------------

governmental guidelines or interpretations having the force of law, Permits,
regulations, decrees and orders of Governmental Entities (collectively, “Laws”)
applicable to the Company or any of the Real Estate SPEs, in each case except
for instances of non-compliance that individually or in the aggregate, would not
reasonably be expected to be material to the Company and the Real Estate SPEs,
taken as a whole. The Company holds and, as of the Closing, each of the Real
Estate SPEs will hold all licenses, franchises, permits, certificates, approvals
and authorizations from Governmental Entities necessary for the lawful conduct
of their respective businesses (collectively, “Permits”), except where the
failure to hold the same, individually or in the aggregate, would not reasonably
be expected to be material to the Company and the Real Estate SPEs, taken as a
whole.

SECTION 3.07     Tax Matters. The Company is and has been since its date of
formation, and at the Closing, each Real Estate SPE will be and will have been
since its date of formation, treated for U.S. federal income tax purposes as a
disregarded entity within the meaning of Treas. Reg. Section 301.7701-3(b)(ii).

SECTION 3.08     Environmental Matters. Except as would not be material to the
Company and the Real Estate SPEs, taken as a whole, (a) the Company is, and as
of Closing, the Real Estate SPEs will be, in compliance with, all Permits
required under Environmental Laws for the occupancy of their respective owned or
leased real property (including the Owned Real Property) and operation of their
respective businesses, (b) there is no Action under any Environmental Law that
is pending or, to the Knowledge of the Company, threatened against the Company,
(c) the Company has not received any unresolved written notice alleging that the
Company is in violation of or has any liability under any Environmental Laws,
(d) neither the Company nor, as of the Closing, any of Real Estate SPEs has
treated, stored, disposed of, arranged for the disposal of, transported or
handled Hazardous Materials in violation of Environmental Law; and (e) there has
been no release of Hazardous Material at, on, under, to or from any owned or
operated facility or property (including the Owned Real Property) that has not
been fully resolved in accordance with Environmental Law.

SECTION 3.09     Real Property. On the Closing Date, each Real Estate SPE will
have good and valid marketable fee simple title to the real estate (including
the Real Estate Assets) owned by such Real Estate SPE (the “Owned Real
Property”), free and clear of all Liens (other than Permitted Liens). To the
Knowledge of the Company, no material default continues under any agreement or
applicable Law affecting the Owned Real Property, except for any default that
individually or in the aggregate with any related default, would not reasonably
be expected to be material to the Real Estate Portfolio, taken as a whole. There
is no pending or, to the Knowledge of the Company, threatened appropriation,
condemnation, eminent domain or like proceeding, or sale or other disposition in
lieu of condemnation, affecting the Owned Real Property, except for such
proceedings, which reasonably be expected to be material to the Company and the
Real Estate SPEs, taken as a whole.

SECTION 3.10     No Brokers. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s,
finder’s, financial advisor’s or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by, or on behalf of, the Company or
any of its Subsidiaries.



--------------------------------------------------------------------------------

SECTION 3.11     No Other RE Investor Representations or Warranties. Except for
the representations and warranties expressly set forth in Article IV hereof and
such representations and warranties set forth in the other Transaction
Documents, the Company hereby acknowledges that neither the RE Investor nor any
of its Affiliates, nor any other Person, has made or is making any other express
or implied representation or warranty with respect to the RE Investor or any of
its Affiliates, as applicable, or their respective businesses, operations,
liabilities, condition (financial or otherwise) or prospects, including with
respect to any information provided or made available to the Company or any of
its Representatives or any information developed by the Company or any of its
Representatives. The Company, on behalf of itself and on behalf of its
Subsidiaries and Affiliates, expressly waives any such claim relating to the
foregoing matters, except with respect to fraud.

ARTICLE IV

Representations and Warranties of the RE Investor

The RE Investor represents and warrants to the Company, as of the date hereof
and as of the Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that:

SECTION 4.01     Organization and Authority. The RE Investor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite limited liability company power and authority
to carry on its business as presently conducted.

SECTION 4.02     Authorization; Enforceability. The RE Investor has all
requisite limited liability company power and authority to execute and deliver
this Agreement and to consummate the Transactions. The execution and delivery of
this Agreement and the Escrow Agreement by the RE Investor and the consummation
of the Transactions, and compliance with the provisions of this Agreement and
the Escrow Agreement, by the RE Investor have been duly authorized by all
necessary limited liability company action on the part of the RE Investor. This
Agreement has been and, as of the Closing, the Related Agreements to which it is
party will be, duly executed and delivered by the RE Investor and, assuming the
due authorization, execution and delivery hereof and thereof by the other
parties thereto, constitutes a legal, valid and binding obligation of the RE
Investor, enforceable against the RE Investor in accordance with its terms,
subject, as to enforceability, to the Bankruptcy and Equity Exception.

SECTION 4.03     No Conflict. The execution and delivery by the RE Investor of
this Agreement do not and will not, and the consummation of the Transactions and
compliance with the provisions of this Agreement will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any right or benefit on the part of any
third party under, or result in the creation of any Lien upon any of the
properties or assets of the RE Investor under (i) the organizational or
governing documents of the RE Investor or (ii) (A) any term, condition or
provision of any Contract to which the RE Investor or any of its Affiliates is a
party or by which any of its properties or assets are bound and that is material
to the business of the RE Investor and its Affiliates, taken as a whole, (B) any
Law that is material to the RE Investor and



--------------------------------------------------------------------------------

its Affiliates, taken as a whole, or (C) any Judgment, permit, concession, grant
or franchise, in each case, applicable to the RE Investor or any of its
Affiliates or any of its properties or assets, other than, in the case of clause
(ii) above, any such conflicts, violations, breaches, defaults, rights, losses
or Liens that, individually or in the aggregate, have not had and would not
reasonably be expected to have a material adverse effect on the RE Investor’s
ability to consummate the Transactions.

SECTION 4.04     Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Entity is necessary for the execution and delivery of this
Agreement and the other Transaction Documents by the RE Investor, the
performance by the RE Investor of its obligations hereunder and thereunder and
the consummation by the RE Investor of the Transactions, other than such other
consents, approvals, filings, licenses, permits, authorizations, declarations or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, be material to the RE Investor’s ability to consummate the
Transactions.

SECTION 4.05     Litigation. As of the date of this Agreement, there are no
Actions pending or, to the knowledge of the RE Investor, threatened in writing
against RE Investor that seek to enjoin, or would reasonably be expected to have
the effect of preventing or making illegal, any of the transactions contemplated
by the Transaction Documents.

SECTION 4.06     No Broker. No agent, broker, investment banker, financial
advisor or other firm or Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by or on behalf of the RE Investor or
any of its Affiliates, except for Persons, if any, whose fees and expenses will
be paid by the RE Investor or one of its Affiliates.

SECTION 4.07     Purchase for Investment. The Investor acknowledges that the
Investor Exchange Right and SPE Interests will not have been registered under
the Securities Act or under any state or other applicable securities laws. The
Investor (a) acknowledges that it is acquiring the Investor Exchange Right (and,
if the Investor Exchange Right is exercised, the equity interests of the
Selected SPEs) pursuant to an exemption from registration under the Securities
Act solely for investment and for the Investor’s own account and with no present
intention or view to distribute any of the SPE Interests to any Person in
violation of the Securities Act, (b) is knowledgeable, sophisticated and
experienced in financial and business matters, fully understands the limitations
on transfer and the restrictions on sales of such Investor Exchange Right and
SPE Interests and is able to bear the economic risk of its investment and afford
the complete loss of such investment, (c) (i) has such knowledge and experience
in financial and business matters and in investments of this type, that it is
capable of evaluating the merits and risks of its investment in the Investor
Exchange Right and SPE Interests and of making an informed investment decision,
(ii) has conducted an independent review and analysis of the business and
affairs of the Company and its Subsidiaries that it considers sufficient and
reasonable for purposes of making its investment in the Investor Exchange Right
and SPE Interests and (iii) based thereon and on its own knowledge, has formed
an independent judgment concerning the advisability of the Transactions, (d) is
an “accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act) and (e) is not a broker-dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered.



--------------------------------------------------------------------------------

SECTION 4.08     Private Placement Consideration. The Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Investor Exchange Right or any recommendation or endorsement thereof and (c) the
Investor Exchange Right and SPE Interests are “restricted securities” under the
Securities Act inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under applicable securities
Laws such Investor Exchange Right and SPE Interests may be resold without
registration under the Securities Act only in certain limited circumstances.

SECTION 4.09     Arm’s Length Transaction. The Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions.

SECTION 4.10     No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and such
representations and warranties set forth in the other Transaction Documents, the
RE Investor hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, has made or is making any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to the RE Investor or any of its
Representatives or any information developed by the RE Investor or any of its
Representatives. The RE Investor, on behalf of itself and on behalf of its
Affiliates, expressly waives any such claim relating to the foregoing matters,
except with respect to fraud.

ARTICLE V

Investor Exchange Right

SECTION 5.01     Conditions. If any of the events described in Sections 5.01(a)
through 5.01(e) occurs (the date of any such occurrence, a “Trigger Date”), then
RE Investor shall have the right to exercise the “Investor Exchange Right” as
set forth in and subject to the provisions of Section 5.02:

(a)     as of the 7th anniversary of the Issuance Date, any of the Preferred
Stock is outstanding;

(b)     on or following the 4th anniversary of the Initial Public Offering, a
Fundamental Change occurs and the related Fundamental Change Stock Price is less
than the Conversion Price;

(c)     there is a downgrade by one or more gradations (including gradations
within ratings categories as well as between ratings categories) or withdrawal
of ACI’s credit rating by both Rating Agencies, as a result of which ACI’s
credit rating is B- (or Moody’s equivalent) or lower;



--------------------------------------------------------------------------------

(d)     any Preferred Dividends are not paid within thirty days of such
Preferred Dividend’s due date; or

(e)     a Bankruptcy Filing has occurred.

SECTION 5.02     Investor Exchange Right

(a)     At any time within 45 days following a Trigger Date, the RE Investor may
elect to send a written notice to the Company of its intention to exercise the
Investor Exchange Right (the “Initial Notice” and the date of delivery of the
Initial Notice, the “Notice Date”).

(b)     As soon as practicable following the Notice Date but in no event later
than 30 days following the Notice Date (such 30 day period, the “Appraisal
Period”), the Company shall obtain and deliver to the RE Investor a Current
Appraisal of each Real Estate Asset in the Real Estate Portfolio (collectively,
the “Initial Exchange Appraisals”); provided, that, if the Company obtained an
appraisal for any Real Estate Asset prior to the Notice Date and such appraisal
is dated as of a date that is no more than 90 days prior to the Notice Date,
then such appraisal shall be deemed to be Current Appraisal for the purposes of
this Section 5.02. Concurrently with the delivery of the Initial Exchange
Appraisals, to the extent that any cash remains in the Cash Escrow Account, the
Company shall provide written notice (the “Cash Distribution Notice”) to the RE
Investor setting forth the amount of cash, if any, to be distributed to the RE
Investor from the Cash Escrow Account in connection with the RE Investor’s
exercise of the Investor Exchange Right (the “Cash Distribution Amount”);
provided, that, such Cash Distribution Amount must be no less than the amount
necessary for the RE Investor to receive, in accordance with Section 5.02(c),
Settlement Selected SPEs and Settlement Selected Assets having an Appraised
Value (calculated in accordance with Section 5.02(c)) equal to at least 130% of
the Real Estate Proceeds Target less an amount equal to 118.18% of the Cash
Distribution Amount. For the avoidance of doubt, subject to the proviso in the
immediately preceding sentence, the Company may elect, in its sole discretion,
to retain some or all of the cash remaining in the Cash Escrow Account and shall
not be required to distribute any such cash to the RE Investor in respect the
Company’s obligations under this Article V.

(c)     Promptly (and in no event more than 30 days) following the delivery of
the Initial Exchange Appraisals and the Cash Distribution Notice, the RE
Investor shall have the right to exercise the Investor Exchange Right (the
exercise of the Investor Exchange Right, the “Real Estate Settlement” and the
date the Investor Exchange Right is exercised, the “Real Estate Settlement
Date”) by delivering to the Company and the Escrow Agent an Investor Release
Notice directing the Escrow Agent to deliver to the RE Investor (i) the Cash
Distribution Amount, if any, from the Cash Escrow Account and (ii) at the RE
Investor’s option, in its sole discretion, (A) Transfer Instruments from the
Real Estate Escrow Account with respect to the Real Estate SPEs, selected in the
RE Investor’s sole discretion, which collectively own Real Estate Assets having
an aggregate Appraised Value (as set forth in the Initial Exchange Appraisals)
equal to not more than (x) 130% of the Real Estate Proceeds Target Amount less
(y) an amount equal to 118.18% of the Cash Distribution Amount (the Real Estate
SPEs so selected



--------------------------------------------------------------------------------

by the RE Investor, the “Settlement Selected SPEs” and the Real Estate Assets so
selected by the RE Investor, the “Settlement Selected Assets”) or (B) Transfer
Instruments with respect to the Settlement Selected Assets; provided, however,
that, if (x) the Initial Exchange Appraisals for Real Estate Assets and (y) the
Cash Distribution Notice are not delivered prior to the expiration of the
Appraisal Period, (A) the RE Investor shall have the right to exercise the
Investor Exchange Right promptly (and in no event more than 30 days) following
the expiration of the Appraisal Period and (B) for purposes of this
Section 5.02(c), the Cash Distribution Amount shall be deemed to be equal to all
cash that remains in the Cash Escrow Account and the Appraised Value of the Real
Estate Assets shall be equal to the fair market value thereof as determined by
the RE Investor in good faith. As a condition to the exercise of the Investor
Exchange Right pursuant to this Section 5.02(c), the RE Investor shall deliver,
or cause to be delivered, to the Company on the Real Estate Settlement Date, all
outstanding shares of Preferred Stock.

(d)     The Company and each Real Estate SPE that, as of immediately prior to
the Real Estate Settlement or Subsequent Settlement owned Selected Assets,
hereby irrevocably acknowledge and agree that, upon delivery of an Investor
Release Notice to the Escrow Agent, the Escrow Agent’s delivery to the RE
Investor of the cash from the Cash Escrow Account and the Transfer Instruments
with respect to the Selected SPEs or Selected Assets, as applicable, from the
Real Estate Escrow Account shall be self-effectuating without the need for, and
regardless of, any further action by the Company, such Real Estate SPEs or any
other Person (other than the Escrow Agent) and shall be deemed to vest in the RE
Investor ownership in such cash and good and valid title to the Selected Assets
or SPE Interests of such Selected SPEs, as applicable (free and clear of all
Liens other than Permitted Liens) immediately upon the Escrow Agent’s receipt of
such Investor Release Notice. Upon consummation of the Real Estate Settlement
and any Subsequent Settlement, (i) the RE Investor shall enter into a new master
lease in form and substance equivalent to the Master Lease (with only such
deviations as are necessary to reflect the transfer of the Selected SPEs or the
Selected Assets, as applicable, to the RE Investor or as otherwise consented to
in writing by the RE Investor, in its reasonable discretion) with respect to the
Selected SPEs or Selected Assets, as applicable, and (ii) the Master Lease shall
be amended to reduce any payments owed under the Master Lease as set forth in
the Master Lease. Until the sale of the Selected SPEs is complete, including any
sales that may be required pursuant to Section 5.02(f) below, the Company shall
retain ownership of any Real Estate SPEs (other than the Selected SPEs), the SPE
Leases relating thereto shall remain in effect (and shall cause such Real Estate
SPEs to retain and not transfer any properties owned thereby).

(e)     The RE Investor shall have up to (a) 180 days following the Real Estate
Settlement Date (the “Initial Realization Period”) to enter into one or more
agreements to sell the Selected Assets, Selected SPEs and/or the Real Estate
Assets held by the Selected SPEs (the “Owned Sale Properties”) and (b) in the
event that, as of the conclusion of the Initial Realization Period, the RE
Investor has not receive bona fide offers for such Owned Sale Properties that,
in the RE Investor’s good faith judgement, would, if accepted, collectively
result in the RE Investor realizing Real Estate Proceeds at least equal to the
Real Estate Proceeds Target Amount, an additional 90 days thereafter (the
“Subsequent Realization Period” and together with the Initial Realization
Period, if any, the “Realization Period”) to sell the Owned Sale Properties
together with such other Real Estate SPEs and/or Real Estate Assets then owned
by the Company (such other Real Estate SPEs and Real Estate Assets, the “Interim
Sale Properties” and together with



--------------------------------------------------------------------------------

the Owned Sale Properties, the “Sale Properties”) as is necessary to, in the RE
Investor’s good faith judgement, result in the RE Investor realizing Real Estate
Proceeds at least equal to the Real Estate Proceeds Target Amount; provided,
that, in the event that, as of the conclusion of the Realization Period, the RE
Investor has not receive bona fide offers for Sale Properties that, in the RE
Investor’s good faith judgement, would, if accepted, collectively result in the
RE Investor realizing Real Estate Proceeds at least equal to the Real Estate
Proceeds Target Amount (a “Failed Auction”), then the RE Investor shall not be
obligated to sell any Sale Properties and shall be entitled to (i) deliver to
the Company and the Escrow Agent an Investor Release Notice directing the Escrow
Agent to deliver to the RE Investor Transfer Instruments from the Real Estate
Escrow Account with respect to all Real Estate SPEs and/or Real Estate Assets
then held in the Real Estate Escrow Account and (ii) retain any or all of the
Sale Properties (such retained Sale Properties, the “Retained Properties”). The
RE Investor shall engage CBRE, JLL, HFF, Cushman & Wakefield, Eastdil or another
full service national commercial real estate brokerage firm selected by the RE
Investor and reasonably satisfactory to the Company (the “Broker”) to act as its
agent to solicit and procure prospective buyers for the Sale Properties. The RE
Investor agrees to instruct the Broker to structure the sale of the Sale
Properties (including the aggregation of the SPE Leases with master leases) in
such a manner as in its good faith judgment, based on the advice of the Broker,
as to achieve the highest aggregate price for the Sale Properties. Upon the sale
of each Sale Property, the buyer thereof shall be required to, in accordance
with Section 29 of the Master Lease, enter into an amended and restated SPE
Lease solely to reflect the buyer (or if there is a sale of a Selected SPE, such
Selected SPE) as the lessor and the applicable Affiliate of the Company as
lessee. The Company shall, at its reasonable request and sole expense, have
rights to consult with the RE Investor during the Realization Period, including
rights to receive periodic updates reasonably requested by the Company, the
right to recommend potential buyers and the right to receive reports on any
submitted bids. During the Realization Period, the Company shall provide, and
shall cause its Affiliates and Representatives to provide, commercially
reasonable assistance as is reasonably requested by the RE Investor in
connection with the RE Investor’s marketing and sale of the Sale Properties.
Furthermore, no Real Estate SPE or Real Estate Asset shall be sold to any Person
that directly controls, is controlled by, or is under common control with, a
Person whose (x) business consists primarily of the retail sale of food and
alcohol for off-premises consumption, drug store or any combination thereof; and
(y) such Person operates such business either nationally operating one hundred
and fifty (150) stores or more or regionally operating fifteen (15) stores or
more, in each case, excluding, however, financial investors in real property
(e.g., pension funds, life insurance companies, equity funds, and other
investors or others engaged in making, purchasing, holding or otherwise
investing in real property in the ordinary course).

(f)     From time to time during the Realization Period, the RE Investor shall
have the right (the exercise of such right, the “Subsequent Settlement”) to
deliver to the Company and the Escrow Agent an Investor Release Notice directing
the Escrow Agent to deliver to the RE Investor, at the RE Investor’s option, in
its sole discretion, (A) Transfer Instruments from the Real Estate Escrow
Account with respect to the Real Estate SPEs, selected in the RE Investor’s sole
discretion, which collectively own Real Estate Assets having an aggregate
Appraised Value (as set forth in the Initial Exchange Appraisals) sufficient to
provide the RE Investor, in the exercise of RE Investor’s commercially
reasonable judgment, adequate assurance as to the availability of additional
Real Estate Proceeds, together with the Real Estate Proceeds previously received
and the amount of Real Estate Proceeds to be received from the sale of any
remaining



--------------------------------------------------------------------------------

Sale Properties then held by the RE Investor, at least equal to, but no more
than 130% greater than, the Real Estate Proceeds Target Amount (the Real Estate
SPEs so selected by the RE Investor, the “Subsequent Selected SPEs” and together
with the Settlement Real Selected SPEs, the “Selected SPEs” and the Real Estate
Assets so selected by the RE Investor, the “Subsequent Selected Assets” and
together with the Settlement Selected Assets, the “Selected Assets”) or
(B) Transfer Instruments from the Real Estate Escrow Account with respect to the
Subsequent Selected Assets; provided, that, in lieu of any such additional
delivery by the Escrow Agent, the Company may instead elect to pay to the RE
Investor in cash the excess of the Real Estate Proceeds Target Amount over the
amount of the Real Estate Proceeds received by RE Investor as of such time (any
such cash actually received by the RE Investor, the “Additional Cash
Distribution Amount”); provided, further, that, to the extent any such cash is
contributed, directly or indirectly, by ACI or its Subsidiaries, such cash
alternative shall be subject to delivery to the RE Investor of a Solvency
Opinion pro forma for such cash contribution by ACI or its Subsidiaries to the
Company.

(g)     Except in the event a Failed Auction occurs, if RE Investor realizes
Real Estate Proceeds in excess of the Real Estate Proceeds Target Amount (such
excess amount, the “Excess Real Estate Proceeds”), then RE Investor shall
promptly pay such Excess Real Estate Proceeds to the Company. Except in the
event a Failed Auction occurs, in the event that, following the disposition of
all Sale Properties, the Real Estate Proceeds are less than the Real Estate
Proceeds Target Amount, the Company shall promptly pay such shortfall to RE
Investor in cash; provided, further, that, to the extent any such cash is
contributed, directly or indirectly, by ACI or its Subsidiaries, such cash
alternative shall be subject to delivery to the RE Investor of a Solvency
Opinion pro forma for such cash contribution by ACI or its Subsidiaries to the
Company.

(h)     To the extent there are Excess Real Estate Proceeds, the parties hereto
agree that such Excess Real Estate Proceeds shall be treated as being
attributable to the sale of Real Estate SPEs or Real Estate Assets, as
applicable, in each case, owned by the Company and never transferred to the RE
Investor for all applicable U.S. federal, state and local income tax purposes.

(i)     For purposes of any Current Appraisal, in determining the Appraised
Value of a Real Estate Asset, the Appraiser shall add the present value of
(x) the rent for the remaining current term of the applicable SPE Lease (with
assumed increases in the CPI to be determined by the Appraiser) (without
extensions) and (y) the residual value of such Real Estate Asset as of the end
of the then current term of the applicable SPE Lease (without extensions). The
Appraiser shall (A) have no right, power or authority to alter or modify the
provisions of this Agreement, the Master Lease or the applicable SPE Lease,
(B) utilize the definition of fair market value hereinabove set forth, (C) be
registered in the state where such Real Estate Asset is located and
(D) determine the fair market value of each Real Estate Asset separately and
without any premium that may be achievable by the sale of multiple Real Estate
Assets in a single or series of related transactions.

(j)     In the event a Failed Auction occurs, during the period beginning on the
expiration of the Realization Period and ending on the three year anniversary of
the expiration of the Realization Period (the “ROFO Period”), if the RE Investor
intends to sell Retained Properties with an aggregate Appraised Value (as set
forth in the Initial Exchange Appraisals) of $250,000,000 or more in a single
sale process, the RE Investor shall first offer to sell such



--------------------------------------------------------------------------------

Retained Properties to the Company by providing written notice to the Company
that sets forth the Retained Properties proposed to be sold (the “ROFO
Properties”) (such notice, the “ROFO Notice”). The Company shall have 10 days
following the receipt of a ROFO Notice to provide a written offer to the RE
Investor to purchase such ROFO Properties for cash, along with a purchase and
sale agreement executed by the Company and containing customary terms for the
sale of real estate and shall have 60 days following the execution by the RE
Investor of such agreement to consummate such transaction. If the RE Investor
rejects the Company’s offer, then the RE Investor shall only be permitted to
sell the ROFO Properties to a third party at a purchase price that is greater
than or equal to the purchase price offered by the Company. If the Company does
not submit an offer or does not consummate the transaction within 60 days after
the RE Investor executes the purchase and sale agreement for such ROFO
Properties, then the RE Investor shall be permitted to sell the ROFO Properties
to a third party at a price determined by the RE Investor in its sole
discretion.

(k)     In the event that the RE Investor determines, after solicitation of
proposals for the ROFO Properties but before acceptance of any such proposals,
to exclude Retained Properties from or add other Retained Properties to the pool
of ROFO Properties, it shall notify the Company of the revised pool of ROFO
Properties (the “Modified ROFO Properties”) (without notifying the Company of
the bid or bids that it has received for the Modified ROFO Properties) (such
notice, a “Modified ROFO Notice”), and the Company shall have 5 days following
receipt of the Modified ROFO Notice to provide a written offer to the RE
Investor to purchase the Modified ROFO Properties for cash, along with a
purchase and sale agreement executed by the Company consistent with the
requirements in Section 5.02(j). If the RE Investor rejects the Company’s offer,
then the RE Investor shall only be permitted to sell the Modified ROFO
Properties to a third party at a purchase price that is greater than or equal to
the purchase price offered for the Modified ROFO Properties by the Company. If
the Company does not submit an offer or does not consummate the transaction
within 60 days after the RE Investor executes the purchase and sale agreement
for such Modified ROFO Properties, then the RE Investor shall be permitted to
sell the Modified ROFO Properties to a third party at a price determined by the
RE Investor in its sole discretion.

(l)     If, during the ROFO Period, the RE Investor consummates one or more
third party sales for Retained Properties, and as of result of such sales the RE
Investor realizes Real Estate Proceeds in excess of the Post- Realization Period
Proceeds Target Amount, the RE Investor shall be required to promptly pay such
50% of such excess to the Company. If following such payment, the RE Investor
still owns any Retained Properties, then following each sale of a Retained
Property to a third party during the ROFO Period, the RE Investor shall promptly
pay to the Company 50% of the difference between (i) the proceeds received by
the RE Investor as a result of such sale and (ii) any Taxes and any reasonable
associated fees and expenses (including the Broker and any other third-party
advisors) incurred, directly or indirectly, by RE Investor as a result of the
sale of such Retained Property. No amounts shall be due to the Company pursuant
to this Section 5.02(l) in respect of any sales of Retained Properties that
occur following the expiration of the ROFO Period.



--------------------------------------------------------------------------------

ARTICLE VI

Other Agreements

SECTION 6.01     Substitution of Real Estate Assets Pursuant to the Master
Lease.

(a)     The parties acknowledge that the Tenants (as defined in the Master
Lease) have, pursuant to and in accordance with Section 28.1 of the Master
Lease, the right from time to time to request a substitution of Real Estate
Assets under the Master Lease (which substitution shall be subject to the
fulfillment of all of the terms and conditions set forth in Section 28.2 and
28.3 of the Master Lease) having (A) a Closing Appraised Value, if the
substitution occurs on or prior to the three month anniversary of the Closing
Date, or (B) otherwise, an Appraised Value (as set forth in a Current Appraisal
as of a date that is no more than 180 days prior to the substitution) equal to
or greater than the Real Estate Assets that are proposed to be released from the
Master Lease, or to add additional Real Estate Assets to the Master Lease by
effecting a contribution of such Real Estate Assets to the Company. If the
Company receives such request, it shall seek the approval of the RE Investor
under the RealCo Operating Agreement (which approval may be given or withheld in
the RE Investor’s sole discretion). The request for approval of the RE Investor
shall include a copy of the applicable Appraisal, such other diligence documents
(consistent with those provided prior to Closing) with respect to the substitute
Real Estate Assets and all other documentation and information required to be
delivered to the Company pursuant to Section 28.2 of the Master Lease. If RE
Investor approval is obtained in accordance with the RealCo Operating Agreement,
the Company shall, in consultation with the RE Investor, determine if such Real
Estate Assets shall be contributed to existing Real Estate SPEs or if the
Company shall form new Real Estate SPE(s). If the Company and the RE Investor
determine that new Real Estate SPEs should be formed, the Company shall form
such Real Estate SPE (or multiple Real Estate SPEs). The Company shall then
(i) contribute the Real Estate Assets to the Real Estate SPE(s) as determined by
the Company and RE Investor, (ii) enter into an SPE Lease with such Real Estate
SPE(s), (iii) add such Real Estate Assets to the Master Lease and
(iv) concurrently with such contribution, deposit Transfer Instruments for such
Real Estate Assets into the Real Estate Escrow Account in accordance with the
terms of the Escrow Agreement. If the Company has formed new Real Estate SPEs
then, in addition to the foregoing, the Company shall (x) enter into a Real
Estate SPE Operating Agreement with such Real Estate SPE(s) and admit the RE
Investor to such Real Estate SPE(s) as a Special Non-Economic Member and
(y) concurrently with the deposit of Transfer Instruments for the Real Estate
Assets into the Real Estate Escrow Account set forth above, deposit Transfer
Instruments for such Real Estate SPEs into the Real Estate Escrow Account in
accordance with the terms of the Escrow Agreement.

(b)     If a substitution of Real Estate Assets is occurring in accordance with
the terms of the Master Lease, then, concurrently with the deposit of Transfer
Instruments in accordance with Section 6.01(a), the Company and RE Investor
shall execute and deliver a RealCo Release Notice to the Escrow Agent
instructing the Escrow Agent to release to the Real Estate SPE that owns such
Real Estate Asset the Transfer Instruments with respect to each such Real Estate
Asset that is being substituted out of the Real Estate Portfolio in accordance
with the terms of the Master Lease to the Real Estate SPE that owns such Real
Estate Asset. Following the release of Transfer Instruments to a Real Estate SPE
in accordance with this Section 6.01(b), such Real Estate SPE shall be permitted
to distribute such Real Estate Assets to the Company for further distribution to
its member and the applicable SPE Lease and Master Lease shall be terminated
with respect to such Real Estate Assets.



--------------------------------------------------------------------------------

(c)     To the extent that, following the distribution of Real Estate Assets in
accordance with Section 6.01(b), any Real Estate SPE would no longer own any
Real Estate Assets (such Real Estate SPE, a “Released SPE”), then (i) the
Company and the RE Investor shall execute a RealCo Release Notice instructing
the Escrow Agent to release to the Company the Transfer Instruments with respect
to such Released SPE(s), (ii) the Company shall have the right to distribute
such Released SPE(s) to its member (iii) the Real Estate SPE Operating Agreement
of such Released SPE(s) shall be amended and restated and the RE Investor shall
no longer be a Special Non-Economic Member thereof and (iv) if any such Released
SPEs are distributed by the Company, the Master Lease will terminate with
respect to the Real Estate Assets held by such Released SPEs and the applicable
SPE Leases may thereafter be terminated.

(d)     If additional Real Estate Assets are being added to the Master Lease,
the Company may obtain a distribution of an amount of cash (the “Distribution
Amount”) from the Cash Escrow Account such that, after giving effect to such
distribution of cash and contribution of such Real Estate Assets, the sum of
(i) the aggregate Appraised Value of the Real Estate Assets subject to the
Master Lease and (ii) the amount of cash remaining on deposit in the Cash Escrow
Account (with cash being valued at 150% of the amount thereof) shall equal an
amount that is greater than or equal to 165% of the Fixed Liquidation Preference
of the Preferred Stock then outstanding, plus accrued and unpaid dividends. If
the additional Real Estate Assets are approved by the RE Investor pursuant to
the RealCo Operating Agreement, then, concurrently with the deposit of the
Transfer Instruments in accordance with Section 6.01(b), the Company and RE
Investor shall execute and deliver a RealCo Release Notice to the Escrow Agent
instructing the Escrow Agent to release to the Company, from the Cash Escrow
Account, an amount of cash, equal to the Distribution Amount, by wire transfer
of immediately available funds.

(e)     Following any receipt of cash by the Company cash pursuant to Sections
16.3, 17.3 and 28.2(A)(iii) of the Master Lease, the Company shall, within one
Business Days of receipt of such cash, deposit such cash into the Cash Escrow
Account in accordance with the terms of the Escrow Agreement.

SECTION 6.02     Company Distribution Right

(a)     Following each occasion (the date such occasion occurs, the
“Distribution Date”) on which the Fixed Liquidation Preference of the remaining
outstanding Preferred Stock is reduced by at least $583,330,000 (whether as a
result of mandatory conversion in accordance with Section 10 of the Certificate
of Designations, optional conversion in accordance with Section 11 of the
Certificate of Designation or a negotiated repurchase for cash) since the later
of (i) the initial issuance date of the Preferred Stock and (ii) the last date
of a distribution pursuant to this Section 6.02, the Company shall obtain and
deliver to the RE Investor a Current Appraisal, as of the Distribution Date, of
each Real Estate Asset in the Real Estate Portfolio (collectively, the
“Distribution Appraisals”). Following such the receipt of such Distribution
Appraisals, the Company shall determine, in its sole discretion, whether the
Company desires to have cash, Real Estate Assets or a combination of cash and
Real Estate Assets distributed from the Escrow Accounts.



--------------------------------------------------------------------------------

(b)     Following delivery of the Distribution Appraisals to the RE Investor:

(i)     If the Company desires to have Real Estate Assets distributed from the
Real Estate Escrow Account, the Company and the RE Investor shall execute a
RealCo Release Notice instructing the Escrow Agent to distribute, to the Real
Estate SPEs that own such Real Estate Assets, Transfer Instruments from the Real
Estate Escrow Account with respect to the Real Estate Assets selected by the
Company and that are reasonably acceptable to the RE Investor. Following the
release of Transfer Instruments to a Real Estate SPE in accordance with this
Section 6.02(b)(i), such Real Estate SPEs shall be permitted to distribute such
Real Estate Assets to the Company for further distribution to its member and the
applicable SPE Lease and Master Lease shall be terminated with respect to such
Exchanged Asset; and

(ii)     If the Company desires to have cash distributed from the Cash Escrow
Account, the Company and RE Investor shall execute and deliver to the Escrow
Agent a RealCo Release Notice instructing the Escrow Agent to release to the
Company, from the Cash Escrow Account, cash in the amount that the Company has
elected to distribute in accordance with this Section 6.02.

Notwithstanding the foregoing, the Company may effect a distribution of cash and
Real Estate Assets only if, after giving effect to such distribution from the
Escrow Accounts, as a result of such distribution, the sum of (x) the aggregate
Appraised Value (as set forth in the Distribution Appraisals) of the Real Estate
Assets whose Transfer Instruments remain in the Real Estate Escrow Account plus
(y) plus the cash remaining in the Cash Escrow Account (valued at 150% of the
amount thereof) would equal an amount that is not less than 165% of the Fixed
Liquidation Preference of the remaining outstanding Preferred Stock, plus any
accrued and unpaid dividends thereon.

(c)     To the extent that, following the distribution of Real Estate Assets in
accordance with Section 6.02(b)(i), any Real Estate SPE would become a Released
SPE, then (i) the Company and the RE Investor shall execute a RealCo Release
Notice instructing the Escrow Agent to release to the Company the Transfer
Instruments with respect to such Released SPE(s), (ii) the Company shall
distribute such Released SPE(s) to its member (iii) the Real Estate SPE
Operating Agreement of such Released SPE(s) shall be amended and restated and
the RE Investor shall no longer be a Special Non-Economic Member thereof and
(iv) if any such Released SPEs are distributed by the Company, the Master Lease
will terminate with respect to the Real Estate Assets held by such Released SPEs
and the applicable SPE Leases may thereafter be terminated.

SECTION 6.03     Deferred Diligence Assets.

(a)     RE Investor hereby acknowledges that as of the Closing, certain Real
Estate Assets in the Real Estate Portfolio may not have official zoning reports
as a result of local governmental offices being closed due to the COVID-19
pandemic (such Real Estate Assets, the “Deferred Diligence Assets”). Following
the Closing, the Company shall use commercially reasonable efforts to obtain as
soon as reasonably practicable official zoning reports for the Deferred
Diligence Assets. Promptly following the receipt by the Company of any official
zoning report for a Deferred Diligence Asset, the Company shall provide such
official zoning report to the RE Investor. If, for any Deferred Diligence Asset,
within three months following the Closing: (x) the Company is unable to obtain
an official zoning report for such Deferred



--------------------------------------------------------------------------------

Diligence Asset or (y) the official zoning report obtained after the Closing for
such Deferred Diligence Asset reflects a material decrease on the value of such
Deferred Diligence Asset or such Deferred Diligence Asset’s use as a grocery
store from that reflected in the unofficial zoning report prepared by ACI’s
consultant and provided to RE Investor prior to the Closing, then for each such
Deferred Diligence Asset described in clause (x) and (y) hereof (each an
“Exchanged Asset”, and collectively, the “Exchanged Assets”), cash (valued at
150% of the amount thereof) and/or Real Estate Assets (with official zoning
reports and appraisals) will be contributed to the Company, the combined
appraised value of which will be greater than or equal to the appraised value of
such Exchanged Asset at Closing (assuming that the unofficial zoning report was
correct); provided, that, any Real Estate Assets proposed to be contributed to
the Company shall be approved by the RE Investor in accordance with the terms of
the RealCo Operating Agreement.

(b)     Following any contribution of Real Estate Assets pursuant to
Section 6.03(a), the Company shall, in consultation with the RE Investor,
determine if such Real Estate Assets shall be contributed to existing Real
Estate SPEs or if the Company shall form new Real Estate SPE(s). If the Company
and the RE Investor determine that new Real Estate SPEs should be formed, the
Company shall form such Real Estate SPE (or multiple Real Estate SPEs). The
Company shall then (i) contribute the Real Estate Assets to the Real Estate
SPE(s) as determined by the Company and RE Investor, (ii) enter into an SPE
Lease with such Real Estate SPE(s), (iii) add such Real Estate Assets to the
Master Lease and (iv) deposit the Transfer Instruments for such Real Estate
Assets into the Real Estate Escrow Account in accordance with the terms of the
Escrow Agreement. If the Company has formed new Real Estate SPEs then, in
addition to the foregoing, the Company shall (x) enter into a Real Estate SPE
Operating Agreement with such Real Estate SPE(s) and admit the RE Investor to
such Real Estate SPE(s) as a Special Non-Economic Member and (y) concurrently
with the deposit of Transfer Instruments for the underlying Real Estate Assets
into the Real Estate Escrow Account, deposit Transfer Instruments for such Real
Estate SPEs into the Real Estate Escrow Account in accordance with the terms of
the Escrow Agreement.

(c)     Following any contribution of cash pursuant to Section 6.03(a), the
Company shall, within 5 Business Days of receipt of such cash, deposit such cash
into the Cash Escrow Account in accordance with the terms of the Escrow
Agreement.

(d)     Concurrently with the deposit of cash and Transfer Instruments in
accordance with Sections 6.03(b) and (c), the Company and the RE Investor shall
execute a RealCo Release Notice instructing the Escrow Agent to release the
Transfer Instruments with respect to each Exchanged Asset to the Real Estate SPE
that owns such Exchanged Asset. Following the release of Transfer Instruments to
a Real Estate SPE in accordance with this Section 6.03(d), such Real Estate SPE
shall be permitted to distribute such Exchanged Asset to the Company for further
distribution to its member and the applicable SPE Lease and Master Lease shall
be terminated with respect to such Exchanged Asset.

(e)     To the extent that, following the distribution of Real Estate Assets in
accordance with Section 6.03(d), any Real Estate SPE would become a Released
SPE, then (i) the Company and the RE Investor shall execute a RealCo Release
Notice instructing the Escrow Agent to release to the Company the Transfer
Instruments with respect to such Released SPE(s), (ii) the



--------------------------------------------------------------------------------

Company shall distribute such Released SPE(s) to its member (iii) the Real
Estate SPE Operating Agreement of such Released SPE(s) shall be amended and
restated and the RE Investor shall no longer be a Special Non-Economic Member
thereof and (iv) if any such Released SPEs are distributed by the Company, the
Master Lease will terminate with respect to the Real Estate Assets held by such
Released SPEs and the applicable SPE Leases may thereafter be terminated.

SECTION 6.04     Indemnification

(a)     Indemnification. Subject to the terms, conditions and limitations of
this Section 6.04, the Company and each other Indemnifying Person shall, jointly
and severally, indemnify and hold harmless each Indemnified Person from and
against any Withdrawal Liability and/or Accumulated Funding Deficiency
Liability, as applicable, imposed on, or incurred by, such Indemnified Person in
connection with a Withdrawal Liability Event and/or an Accumulated Funding
Deficiency Event, as applicable, arising prior to the Expiration Date, along
with all reasonable costs and expenses incurred by such Indemnified Person in
connection with the same.

(b)     Non-Duplication. No Indemnifying Person shall be liable under this
Section 6.04, to make any payment in connection with any Claim made against any
Indemnified Person to the extent any of such Indemnified Person has otherwise
actually received payment of the amounts otherwise indemnifiable under this
Section 6.04 pursuant to the Transaction Documents. Notwithstanding any
provision of this Section 6.04 or any other Transaction Document, no Indemnified
Person shall be entitled to indemnification under this Section 6.04 with respect
to any liability if any such indemnification would constitute a duplicative
payment of amounts recovered pursuant to any other Transaction Document.

(c)     Cooperation. An Indemnified Person shall reasonably cooperate with each
Indemnifying Person with respect to resolving any Withdrawal Liability Claim
and/or Accumulated Funding Deficiency Claim, as applicable.

(d)     Sole Remedy. The indemnification provisions contained in this
Section 6.04 provide the sole and exclusive remedy as to any claim by an
Indemnified Person to be indemnified for Withdrawal Liability and/or Accumulated
Funding Deficiency Liability, as applicable. The RE Investor hereby waives, on
behalf of itself and each other Indemnified Person, any other rights or remedies
that may arise under any applicable Law or other Transaction Agreement, and
shall refrain from, directly or indirectly, asserting any Action of any kind
against any Person, relating to indemnification for Withdrawal Liability and/or
Accumulated Funding Deficiency Liability, as applicable.

(e)     Claims Procedure. Within seven (7) Business Days of receipt by an
Indemnified Person of a Withdrawal Liability Claim and/or an Accumulated Funding
Deficiency Claim, as applicable, that has been made or threatened in writing to
be made specifically against one or more Indemnified Persons but not the Company
or another Indemnifying Person, the Indemnified Person shall provide the Company
with a Claim Notice, together with a copy of any written Withdrawal Liability
Claim and/or an Accumulated Funding Deficiency Claim, as applicable, and any
supporting documents reasonably available to such Indemnified Person; provided
that, the failure of an Indemnified Person to deliver a timely Claim Notice to
the Company shall not affect the indemnification provided hereunder. Any dispute
regarding the



--------------------------------------------------------------------------------

Indemnified Person’s entitlement to indemnification in connection with a Claim
Notice shall be resolved by any legally available means consistent with the
provisions of this Section 6.04 or as otherwise agreed in writing between the
parties.

(f)     Control of Claim.

(i)     The Company shall have the sole right to represent the interests of the
Indemnified Person relating to any Withdrawal Liability Claim and/or any
Accumulated Funding Deficiency Claim, as applicable, to employ counsel of its
choice at its own expense, and to settle any issues and to take any other
actions in connection with such proceedings, subject, in each case, to a duty of
good faith and a standard of commercial reasonableness; provided that, the
Company shall timely inform the Indemnified Person of the status of any such
proceedings, shall timely provide the RE Investor (at the Company’s cost and
expense) with copies of any pleadings, correspondence, and other documents as
the RE Investor may reasonably request, and, upon the reasonable request by the
RE Investor, shall consult with the RE Investor regarding the status of any such
proceedings and shall reasonably consider any recommendations from the RE
Investor regarding suggested actions to be taken in connection with such
proceedings; provided, further, that, the Company’s right to represent the
interest of the Indemnified Persons relating to any Withdrawal Liability Claim
and/or any Accumulated Funding Deficiency Claim, as applicable, to employ
counsel of its choice at its own expense, and to settle any issues and to take
any other actions in connection with such proceedings shall cease upon the
insolvency of the Company.

(ii)     No Indemnified Person shall admit, or agree to the imposition of, any
Withdrawal Liability and/or an Accumulated Funding Deficiency Liability, as
applicable, or otherwise settle, compromise or discharge, any Withdrawal
Liability Claim and/or an Accumulated Funding Deficiency Claim, as applicable,
without the Company’s prior written consent, which shall not be unreasonably
withheld. The Company, on behalf of each Indemnified Person, shall have the sole
authority to settle, compromise or discharge any Withdrawal Liability Claim
and/or an Accumulated Funding Deficiency Claim, as applicable; provided, that,
the Company’s authority to settle, compromise or discharge any Withdrawal
Liability Claim and/or any Accumulated Funding Deficiency Claim, as applicable,
shall cease upon the insolvency of the Company.

ARTICLE VII

Conditions to Closing

SECTION 7.01     Conditions to the Obligations of the Company and the RE
Investor. The respective obligations of each of the Company and the RE Investor
to effect the Transactions are subject to the satisfaction or (to the extent
permitted by Law) waiver by each of the Company and the RE Investor on or prior
to the Closing Date of the following conditions:

(a)    (i) No Governmental Entity shall have issued any order, decree or ruling,
(ii) no Action shall have been commenced by a Governmental Entity seeking any
order, decree or ruling and (iii) no Law shall be in effect, in any case,
enjoining, restraining or otherwise prohibiting any of the Transactions; and



--------------------------------------------------------------------------------

(b)     The Equity Closing shall have occurred substantially concurrently with
the Closing.

SECTION 7.02     Conditions to the Obligations of the Company. The obligations
of the Company to effect the Transactions are further subject to the
satisfaction or (to the extent permitted by Law) waiver by the Company on or
prior to the Closing Date of the following conditions:

(a)     all representations and warranties of the RE Investor set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on such earlier date);

(b)     the RE Investor shall have duly executed and delivered to the Company
the RealCo Governing Documents, the Escrow Agreement and the Indemnification
Agreement; and

(c)     the Company shall have received a certificate, signed by a duly
authorized officer of the RE Investor, certifying as to the matters set forth in
Sections 7.02(a).

SECTION 7.03     Conditions to the Obligations of the RE Investor. The
obligations of the RE Investor to effect the Transactions are further subject to
the satisfaction or (to the extent permitted by Law) waiver by the RE Investor
on or prior to the Closing Date of the following conditions:

(a)    (i)     the representations and warranties of the Company set forth in
Article III hereof (other than the Company Fundamental Representations) shall be
true and correct (without giving effect to any limitation or qualification as to
“materiality” set forth in such representations and warranties) as of the date
of this Agreement and as of the Closing Date as though made on and as of such
date (except to the extent that any such representation or warranty speaks to an
earlier date, in which case such representation or warranty shall so be true and
correct as of such earlier date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to be material to the Company and
the Real Estate SPEs, taken as a whole and (ii) the representations and
warranties of the Company set forth in Section 3.01 (Organization; Standing),
Section 3.02 (Capitalization), Section 3.03 (Authority; Noncontravention),
Section 3.08 (Real Property) and Section 3.09 (No Broker) (collectively the
“Company Fundamental Representations”) shall be true and correct (without giving
effect to any limitation or qualification as to “materiality” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(b)     the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;



--------------------------------------------------------------------------------

(c)     the Real Estate Reorganization shall have been consummated substantially
in accordance with Exhibit A and all applicable Laws;

(d)     the Company shall have (i) duly executed and delivered to the RE
Investor the Escrow Agreement and (ii) delivered to the RE Investor (A) the
RealCo Governing Documents (duly executed by each of the Parties thereto other
than the RE Investor), (B) a duly executed copy of the Master Lease, (C) a duly
executed copy of each SPE Lease, (D) a duly executed copy of the Contribution
Agreement, (D) a true lease opinion from Deloitte Tax LLP regarding the Master
Lease substantially in the form attached hereto as Exhibit J, (E) a true
contribution agreement from Schulte Roth & Zabel LLP in the form attached hereto
as Exhibit K and (F) a duly executed copy of the Indemnification Agreement;

(e)     the RE Investor shall have received a certificate, signed by a duly
authorized officer of the Company, certifying as to the matters set forth in
Sections 7.03(a) and 7.03(b); and

(f)     the Company shall deliver to the RE Investor evidence in form and
substance reasonably satisfactory to the RE Investor that each of the RealCo
Entities has been designated by ACI and its Subsidiaries as an “Unrestricted
Subsidiary” pursuant to, and as such term is defined in, the ACI Indentures and
the Asset-Based Revolving Facility.

SECTION 7.04     Frustration of Closing Conditions. The Company may not rely on
the failure of any condition set forth in Section 7.01 or Section 7.02 to be
satisfied if its failure to perform in all material respects any of its
obligations under this Agreement, to act in good faith or to use, in accordance
with the terms of this Agreement, its required efforts to cause the Closing to
occur shall have been a principal cause of the failure of such condition. The RE
Investor may not rely on the failure of any condition set forth in Section 7.01
or Section 7.03 to be satisfied if the failure of the RE Investor to perform in
all material respects any of its obligations under this Agreement, to act in
good faith or to use, in accordance with the terms of this Agreement, its
required efforts to cause the Closing to occur shall have been a principal cause
of the failure of such condition.

ARTICLE VIII

Termination; Survival

SECTION 8.01     Termination. This Agreement may be terminated at any time prior
to the Closing Date:

(a)     by mutual written consent of the Company and the RE Investor;

(b)     by either the Company or the RE Investor if:

(i)     the Closing should not have occurred on or prior to June 15, 2020 (the
“Outside Date”);

(ii)     any Governmental Entity issues an order, decree or ruling or has taken
any other action permanently enjoining, restraining or otherwise prohibiting any
of the Transactions and such order, decree, ruling or other action shall have
become final and nonappealable;



--------------------------------------------------------------------------------

(iii)     the Investment Agreement is terminated in accordance with its terms;

(c)     by the RE Investor upon written notice to the Company, if there has been
a breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 7.01 or 7.03 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 15 days following written notice thereof is given by
the RE Investor to the Company and (y) the Outside Date; and

(d)     by the Company upon written notice to the RE Investor, if there has been
a breach of any representation, warranty, covenant or agreement made by the RE
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 7.01 or 7.02 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 15 days following written notice thereof is given by
the Company to the RE Investor and (y) the Outside Date;

provided, however, that the right to terminate this Agreement pursuant to
Sections 8.01(b), (c) and (d) shall not be available to any party to this
Agreement whose material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement (or, with respect to
Section 8.01(b)(iii), the Investment Agreement, it being understood that a
breach by the Equity Investor of its representations, warranties, covenants or
agreements under the Investment Agreement shall be deemed a breach by the RE
Investor for purposes of this proviso and a breach by ACI of its
representations, warranties, covenants or agreements under the Investment
Agreement shall be deemed a breach by the Company for purposes of this proviso)
shall have been the principal cause of, or shall have resulted in, the failure
of any such condition.

SECTION 8.02     Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 8.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the RE Investor, except that the this
Section 8.02 and Article IX (other than Section 9.04) shall survive any
termination of this Agreement; provided that the termination of this Agreement
shall not relieve any party hereto from any liability for any willful and
material breach by a party of the terms and provisions of this Agreement.

SECTION 8.03     Survival. All of the covenants or other agreements of the
parties contained in this Agreement shall survive until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance. The
representations and warranties made herein shall survive for twelve (12) months
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration by a Person
entitled to make such claim pursuant to the terms and conditions of this
Agreement; and provided further that any representation or warranty contained in
this Agreement shall survive until the resolution of a pending claim in the
event a claim surrounding such representation or warranty has been brought in
good faith before the



--------------------------------------------------------------------------------

expiry thereto pursuant to this provision. For the avoidance of doubt, claims
may be made with respect to the breach of any representation, warranty or
covenant until the applicable survival period therefor as described above
expires.

SECTION 8.04     Limitation on Damages. Notwithstanding any other provision of
this Agreement, except in the case of fraud or pursuant to Section 6.04, no
party shall have any liability to the other in excess of the sum of (a) the
Purchase Price and (b) the Purchase Price (as defined in the Investment
Agreement) (such sum, the “Aggregate Purchase Price”), and no party shall be
liable for any speculative, special or punitive damages with respect to this
Agreement, provided that nothing in this Section 8.04 shall impair or limit a
party’s rights set forth in Section 9.05. Notwithstanding the foregoing, except
in the case of fraud, the aggregate liability of (x) the Company pursuant to
this Agreement and ACI pursuant to the Investment Agreement and (y) the RE
Investor pursuant to this Agreement and the Equity Investors pursuant to
Investment Agreement shall, each case, not exceed the Aggregate Purchase Price.

SECTION 8.05     Non-Recourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

ARTICLE IX

Miscellaneous

SECTION 9.01     Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by email or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, by email (which is
confirmed) or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service) to the parties at the following
addresses or emails (or at such other address or email for a party as shall be
specified by like notice):



--------------------------------------------------------------------------------

(a)     If to the Company:

 

ACI Real Estate Company LLC

c/o Albertsons Companies, Inc.

250 Parkcenter Blvd.

Boise, ID 83706

Attention: Robert A. Gordon, Esq.

Email: robert.gordon@albertsons.com

with a copy to (which copy alone shall not constitute notice):

Schulte, Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Stuart D. Freedman, Esq.

Email: stuart.freedman@srz.com

(b)     If to the RE Investor:

 

Al RE Investor Holdings, LLC

c/o, Apollo Hybrid Value Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attention: Justin Korval;

                 Craig Horton

Email:       jkorval@apollo.com;

                  chorton@apollo.com

with a copy to (which copy alone shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Brian P. Finnegan, Esq.

Email:   bfinnegan@paulweiss.com

SECTION 9.02     Amendments, Waivers, etc. This Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by the
party against whom such amendment or waiver shall be enforced The failure of any
party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 9.03     Counterparts. This Agreement may be executed in two or more
identical counterparts (including by electronic transmission), each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
(by electronic transmission or otherwise) to the other parties.



--------------------------------------------------------------------------------

SECTION 9.04     Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

SECTION 9.05     Governing Law; Specific Enforcement; Submission to
Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall be construed in
accordance with and governed for all purposes by the internal substantive Laws
of the State of New York applicable to contracts executed and to be wholly
performed within the State of New York without giving effect to principles of
conflicts of Law.

(b)     The parties hereto acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches or threatened breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in any court
of competent jurisdiction, in each case without proof of damages or otherwise
(and each party hereto hereby waives any requirement for the securing or posting
of any bond in connection with such remedy), this being in addition to any other
remedy to which they are entitled at law or in equity. Without limitation of the
foregoing, the parties hereby further acknowledge and agree that prior to the
Closing, the Company (with respect to the RE Investor) and the RE Investor (with
respect to the Company) shall be entitled to seek specific performance to
enforce specifically the terms and provisions of, and to prevent or cure
breaches of the covenants required to be performed by the RE Investor (in the
case of the Company) and by the Company (in the case of the RE Investor) under
this Agreement (including, as applicable, to cause (i) the RE Investor to
consummate the Closing and to make the payments contemplated by this Agreement
and (ii) the Company to consummate the Closing and to issue the Investor
Exchange Right contemplated by this Agreement) in addition to any other remedy
to which the Company or the RE Investor (as applicable) is entitled at law or in
equity, including the Company’s and the RE Investor’s right to terminate this
Agreement and seek money damages in accordance therewith; provided that if a
judgment specifically enforcing the terms and provisions of this Agreement is
awarded by any court of competent jurisdictions, the Company or the RE Investor
(as applicable) shall not also be entitled to receive any other remedy. Each
party further agrees that it shall not take any position in any legal proceeding
concerning this Agreement that is contrary to the terms of this Section 9.05.
The parties hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.

(c)     EACH OF THE PARTIES AGREES THAT ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT BETWEEN THE PARTIES, SHALL
BE BROUGHT AND MAINTAINED EXCLUSIVELY IN ANY FEDERAL COURT OF NEW YORK OR ANY
STATE COURT LOCATED IN NEW YORK COUNTY, IN THE STATE OF NEW YORK AND EACH OF THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE



--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.EACH PARTY HERETO AGREES
THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL TO
SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 9.01 SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUCH ACTION OR PROCEEDING.

(d)     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.05(d).

SECTION 9.06     Interpretation. When a reference is made in this Agreement to
an Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “date hereof”, “date of this Agreement” and words of
similar import shall refer to May 20, 2020. The word “or” shall not be
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and shall not simply mean “if”. The
words “made available to the RE Investor” and words of similar import refer to
documents (a) posted to the Data Room by or on behalf of the Company on or prior
to the date two Business Days prior to the date hereof or (b) delivered in
person or electronically to the RE Investor prior to the date hereof. All
references to “$” mean the lawful currency of the United States of America. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Except as specifically stated herein,
any agreement, instrument, statute, rule or regulation defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument, statute, rule or regulation as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes, rules or regulations) by
succession of comparable successor statutes, rules or regulations and references
to all attachments thereto and instruments incorporated therein. Except as
otherwise specified herein, references to a Person are also to its



--------------------------------------------------------------------------------

successors and permitted assigns. Each of the parties hereto has participated in
the drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

SECTION 9.07     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

SECTION 9.08     No Third-Party Beneficiaries. Except as provided in
Section 8.05, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns and nothing expressed or referred to in this Agreement
will be construed to give any Person, other than the parties to this Agreement
and such permitted assigns, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement, whether as
third party beneficiary or otherwise.

SECTION 9.09     Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties, except that RE Investor may assign its rights
under this Agreement and the Related Agreements, in whole or in part, to any of
its Affiliates without the prior written consent of the Company; provided, that,
the RE Investor will remain liable for all of its obligations under this
Agreement.

SECTION 9.10     Acknowledgment of Securities Laws. The RE Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 9.11     Entire Agreement. This Agreement (including the Exhibits hereto
and the Company Disclosure Letter), together with the other Transaction
Documents, constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof and
thereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Real Estate Agreement as of the day and year first above written.

 

COMPANY: ACI REAL ESTATE COMPANY LLC By:  

/s/ Laura A. Donald

  Name: Laura A. Donald   Title: Secretary

 

[Signature Page to Amended and Restated Real Estate Agreement]



--------------------------------------------------------------------------------

RE INVESTOR: AL RE INVESTOR HOLDINGS, LLC By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title: Vice President

 

[Signature Page to Amended and Restated Real Estate Agreement]